Title: To Thomas Jefferson from Thomas Pinckney, 12 March 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 12th. March 1793.

Messrs. Talon and Bonnet applied to me in the Month of October last expressing their intention to settle in the United States and requesting Information in what way it would be most advantageous to vest a considerable property they purpose placing in that Country. I recommended (what indeed I found to have been their original plan) to examine and determine for themselves. To facilitate their Access to the best channels of Information and to prevent them from falling into improper hands on their arrival I have taken the liberty of introducing  them to you, from whom a word of general Advice may prove infinitely advantageous; and this I thought due to Strangers in their unfortunate predicament who have been Men of consideration in their own Country and are now seeking an Asylum in ours. I have the honor to be with the utmost Respect dear Sir Your faithful and obedient Servant

Thomas Pinckney

